Title: To James Madison from William Savage, 25 June 1803
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica June 25h. 1803
					
					I Had the Honour to address you under date of 13h. Ultimo, since which an express boat has arrived from England with Dispatches from Government for the Governeur & Admiral advising of the renewal of Hostilities between the French & English, in consequence of which their has been a very Hot press throughout the Island.  In this Port about Sixty Seamen were taken out of The American Vessels, immediately after which I made application to the Admiral who granted liberation to the Americans & Citizens.  Some few Vessels on the North Side have lost some of their people & have experienced distress from the measure.  The names of the persons impressed I have a minute of & on the arrival of the frigates on which they are, I shall make application for their Discharge.  From the experience I have had I trust you will permit me to observe that the mode hitherto observed in filling up protections at Custom Houses in America have not been sufficiently full.  They should pointedly state the City Town District, County & State where the person was born & if he has a family it should be mentiond.  Much good will arise from it.  In the State of New York & some to the Southward a numerous body of British Seamen very improperly received protections which gave much offence to the different Admirals on this Station.
					I am very confident much good will arise from the Act of Congress of 28 February last respecting American Seamen, who to my personal knowledge sufferd greatly from the very improper conduct of many masters of American Vessels.  I Have the Honour to be very Respectfully Your Obed. Hume. Servt.
					
						Wm. Savage
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
